UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2012(Unaudited) DWS International Fund Shares Value ($) Common Stocks 97.9% Australia 5.6% Asciano Ltd. Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Lend Lease Group National Australia Bank Ltd. Newcrest Mining Ltd. (Cost $44,563,237) Austria 0.3% Erste Group Bank AG*(Cost $1,458,645) Finland 2.6% Fortum Oyj(Cost $20,172,798) France 6.2% Dassault Systemes SA Publicis Groupe (a) Safran SA (a) Unibail-Rodamco SE (REIT) (Cost $34,943,854) Germany 15.9% Adidas AG Allianz SE (Registered) BASF SE Beiersdorf AG Deutsche Post AG (Registered) Hannover Rueckversicherung AG (Registered) SAP AG (Cost $99,190,545) Hong Kong 5.6% BOC Hong Kong (Holdings) Ltd. Noble Group Ltd. Orient Overseas International Ltd. (Cost $39,838,490) Italy 5.5% Snam SpA UniCredit SpA* (Cost $45,797,041) Japan 22.3% Bridgestone Corp. Canon, Inc. Central Japan Railway Co. FANUC Corp. Fast Retailing Co., Ltd. (a) Honda Motor Co., Ltd. JGC Corp. Marubeni Corp. Mitsubishi Estate Co., Ltd. Mitsui & Co., Ltd. Nabtesco Corp. (a) Nissan Motor Co., Ltd. Sumitomo Realty & Development Co., Ltd. (Cost $158,977,557) Netherlands 7.0% ING Groep NV (CVA)* Royal Dutch Shell PLC "B" (Cost $48,576,049) Norway 2.9% DnB NOR ASA(Cost $21,176,784) Singapore 1.2% United Overseas Bank Ltd. Wilmar International Ltd. (a) (Cost $9,651,996) Sweden 7.7% Swedbank AB "A" TeliaSonera AB (Cost $58,232,377) Switzerland 1.8% Credit Suisse Group AG (Registered)* Swiss Life Holding AG (Registered)* Zurich Insurance Group AG* (Cost $13,875,243) United Kingdom 13.3% Barclays PLC Capita PLC Centrica PLC Inmarsat PLC Old Mutual PLC SABMiller PLC Vodafone Group PLC (Cost $92,038,465) Total Common Stocks (Cost $688,493,081) Securities Lending Collateral 3.7% Daily Assets Fund Institutional, 0.19% (b) (c) (Cost $27,436,162) Cash Equivalents 1.2% Central Cash Management Fund, 0.17% (b) (Cost $8,597,107) % of Net Assets Value ($) Total Investment Portfolio (Cost $724,526,350) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $725,523,549.At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $27,999,973.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $52,938,956 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $24,938,983. (a) All or a portion of these securities were on loan. The value of all securities loaned at November 30, 2012 amounted to $26,148,622, which is 3.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At November 30, 2012, openfutures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 12/21/2012 Currency Abbreviation USD United States Dollar At November 30, 2012 the DWS International Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Financials 26.4 % Industrials 20.7 % Utilities 12.5 % Consumer Discretionary 11.1 % Telecommunication Services 10.0 % Information Technology 7.6 % Materials 5.7 % Energy 3.7 % Consumer Staples 2.3 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
